Citation Nr: 1138137	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-38 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar spine disability. 

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine disability. 

3.  Entitlement to a total disability due to individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to March 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).   In that rating decision, the RO continued 10 percent disability evaluations for lumbar spine disability and cervical spine disability.  The RO also denied a claim for TDIU. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher evaluations for cervical spine and lumbar spine disabilities and entitlement to a TDIU.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, a new VA examination is needed. 

The Veteran was last afforded a VA examination to determine the severity of his lumbar spine and cervical spine disabilities in August 2007.  VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Also, the Veteran has complained of radiating pain down his right lower extremity.  In the August 2007 VA examination report, the examiner noted decreased sensory findings in the right lower extremity, but he did not provide an opinion as to whether the Veteran had any associated neurologic impairment as secondary to the lumbar spine disability.  Given the length of time since the last VA examination and the need for clarification regarding any associated neurologic impairment, a new VA examination is warranted.  See Id.; and see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  In particular, the Board notes that the record does not contain any pertinent treatment records after July 2007. 

Finally, the Board notes that the increased rating claims are inextricably intertwined with the claim for TDIU currently on appeal because the outcome of those claims may have a bearing upon the claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records and associate them with the claims folder. 

2.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the extent and severity of his lumbar spine and cervical spine disabilities, to include any neurologic impairment.  The examiner should review the claims folder and indicate that such a review was completed.  All indicated testing, including EMG testing and x-rays, should be conducted. 

In the examination report please include the following:
 
* The examiner should identify all orthopedic pathology found to be present in the cervical spine and lumbar spine.  
* The examiner should include findings from x-rays and range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine and lumbar spine.
  
* In addition, if possible, the examiner should state whether the cervical spine and/or lumbar spine disabilities have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

* The examiner should report all neurologic impairment resulting from the service-connected spine disability.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. In terms of any sciatic nerve impairment, the examiner should also stated whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  If there is neurologic impairment of the lower extremities that is not related to the service connected back disabilities, the examiner should so report.  The rationale for all opinions expressed should also be provided. 

* The examiner should then be asked to comment on the impairment imposed by all aspects of the lumbar spine and cervical spine disabilities and provide an opinion as to whether the Veteran's service-connected disability renders him incapable of activities necessary for substantially gainful employment. 

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide a complete rationale for any opinion provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the claims for increased ratings and for a TDIU, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether (1) "staged rating," pursuant to the Hart v. Mansfield, 21 Vet. App. 505 (2007), (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


